Citation Nr: 1409609	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for residuals of lip cancer.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977 and from January 2004 to April 2005.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Diabetes mellitus was manifested in the first post-service year.  

2.  Diabetic peripheral neuropathy is not shown.  

3.  Lip cancer was first noted in 2007 and is not etiologically related to active duty.  

4.  Hypertension was not shown in service or within the first post-service year, and is not etiologically related to active duty.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  Peripheral neuropathy was not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5013(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

3.  The residuals of lip cancer were not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

4.  Hypertension was not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, when a chronic disease is established during active service, such as hypertension, diabetes, and cancers, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Finally, the in-service and nexus elements can be presumed for diseases such as hypertension, diabetes, and cancers if the disease manifested to a degree of 10 percent or more within one year of separation from a period of 90 days or more of such service.  38 U.S.C.A. §§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).  

The Veteran contends that diabetes mellitus, diabetic peripheral neuropathy, hypertension, and residuals of lip cancer, were all first diagnosed in the first post-service year and should be entitled to presumptive service connection.  He does not assert that they were directly incurred in service.  Indeed, the service treatment records do not reveal treatment for the claimed disorders.  

Diabetes Mellitus 

Post-service evidence reflects elevated serum glucose levels within one year of service separation.  Specifically, an April 2005 laboratory record revealed glucose serum of 116 mg/dL; a January 2006 results revealed glucose serum of 148 mg/dL.  The reference range for blood glucose was 65-99 mg/dL.  Moreover, a September 2007 record lists a diagnosis of diabetes mellitus since "2005."  

These records do not definitively establish the first date the Veteran was diagnosed with diabetes mellitus.  They do show, however, elevated blood glucose findings in the first post-service year.  The VA records also note, by history, a diagnosis of diabetes mellitus since 2005.  In sum, they tend to support the Veteran's contention that diabetes mellitus was diagnosed in the first post-service year.  Therefore, service connection is warranted and the appeal is granted.  

Peripheral Neuropathy

While service connection for diabetes mellitus is warranted, the evidence does not show a diagnosis of peripheral neuropathy secondary to diabetes mellitus.  Specifically, VA outpatient treatment records reflect a diagnosis of radiculopathy that is related to a nonservice-connected low back disorder.  

For instance, a May 2013 VA record noted that the Veteran had low back pain that radiated into the leg and accompanied by numbness and increased sensitivity in the lower extremities.  An MRI revealed left lumbar radiculopathy due to disc herniation.  He underwent a course of physical therapy and was prescribed a TENS unit to manage pain.  Significantly, the VA records show treatment of diabetes but do not show any diabetes-related peripheral neuropathy.  

In the absence of a current disability, there can be no valid claim for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir.2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection is not warranted and the appeal is denied.

Residuals of Lip Cancer

While the Veteran testified that lip cancer was diagnosed in the first post-service year, the evidence reveals that the initial symptoms of lip cancer were not shown until March 2007 at the earliest, nearly two years after discharge.  Specifically, in an August 2007 VA dermatology consultation, he reported the development of a dry upper lip in "March 2007, with eventual scabbing over and nonhealing."  In a September 2007 VA hematology consultation, he reported that he first noticed the lip lesion in May 2007.  A punch biopsy revealed a squamous cell carcinoma.  He underwent surgical excision in September 2007 and a lip repair in January 2008.  

These treatment records show that the Veteran began to experience symptoms later attributed to lip cancer in early 2007.  His reports in the context of seeking treatment are highly probative as to when his symptoms began because he would have a strong motivation to provide accurate information so as to increase the likelihood of proper diagnosis and treatment.  Reports made to a medical professional in the course of seeking treatment are highly likely to be accurate because a person realizes that proper treatment is more likely if an accurate history is provided.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

As symptoms associated with lip cancer were not shown in service or for two years post-discharge, service connection on a presumptive basis is not warranted.  Moreover, the evidence does not establish or even suggest a nexus between lip cancer and service nor has the Veteran asserted such a relationship.  Therefore, the appeal is denied.
 
Hypertension 

For VA purposes, hypertensive vascular disease includes hypertension and isolated systolic hypertension.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  A diagnosis of hypertensive vascular disease must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In order to warrant service connection for hypertension on a presumptive basis, the evidence must show that hypertension was manifest to a degree of 10 percent within the first post-service year.  A 10 percent rating is warranted with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

In support of the claim, a September 2007 VA outpatient treatment records lists a diagnosis of hypertension since "2005;" however, the Board places less probative weight on this statement as the contemporaneous records do not show hypertension for VA purposes.  For example, a December 2005 VA record notes blood pressure readings of 160/80 and 140/70.  One month later, in January 2006, his blood pressure was 130/80.  Fourteen months after his service discharge, in April 2006, his blood pressure was 150/80 and 140/79.  

The evidence does not show that the Veteran was prescribed continuous medication for treatment during this time period as well.  In sum, the medical evidence does not reflect that hypertension was manifested to a compensable degree within one year of service separation.  

The Board has considered the Veteran's lay testimony to the effect that hypertension was diagnosed within one year of discharge.  He did not, however, describe any symptoms experienced during that year or indicate that he was prescribed medication.  Rather, he made a blanket statement that he was diagnosed during the year following service discharge.  While he is competent to testify as to symptoms, the contemporaneous medical evidence does not support his contention.  Hypertension is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

The Board has weighed the Veteran's lay statements asserting a diagnosis with one year of discharge and finds his current recollections and statements to be of lesser probative value than the contemporaneous evidence of record reflecting no diagnosis of hypertension for VA purposes within the first year.  The Board attaches greater probative weight to the clinical findings than to his statements.

As the competent and credible evidence does not show hypertension in service, within the first year after discharge, or otherwise link hypertension to service, service connection is not warranted and the appeal is denied.  

Finally, with respect to all claims, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by a letter dated in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

In the same letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the evidence of record includes the service treatment records, VA outpatient treatment records, and private treatment records.  The Veteran also set forth his contentions during the hearing before the undersigned.  

The Veteran was not afforded a VA examination in association with his claims, however, none is required.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed because there is no indication or contention that hypertension or lip cancer had their onset in service and the evidence does not show a current disability manifested by peripheral neuropathy.  While there is current evidence of hypertension and residuals of lip cancer, they were not shown in service or began in the year following his separation.  Either competent lay or medical evidence is required to establish "an indication" that a current disability is related to the inservice event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  In the absence of such evidence, the Board finds that the record is insufficient to trigger VA's duty to provide a medical examination.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance with the development of evidence is required.



ORDER

Service connection for diabetes mellitus is granted.  

Service connection for peripheral neuropathy is denied.  

Service connection for residuals of lip cancer is denied.  

Service connection for hypertension is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


